DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 10/19/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0095661 and KR10-2020-0098620, filed on 08/06/2019 and 08/06/02020 respectively.
Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  Claim 19 refers to two sets of feature of multiple claims. See MPEP § 608.01(n).  Accordingly, the claim 19 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites in line 10, step C it reads “estimating” and an estimation can be done in one’s mind. It’s is unclear it’s an estimation by human mind or an actual calculation.  Examiner suggests using work calculating if applicant meant the latter.  Claims 2-15 and 19 are rejected under 112(b) as they depend on the rejected claim.  
Claim 20 recites “examining” in line 10, step C and an examining can be done one’s mind or just visually. It’s is unclear it’s an examining visually by human mind or an actual calculation.  Examiner suggests using work calculating if applicant meant the latter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kin et al. (KR2019940002735 attached NPL translation hereinafter Kim) in view of Al-Enezi (US 9,702,837).

Regarding claim 16, Kim teaches a device for measuring physical properties of a polymer (abstract), the device comprising: 
a dropping part 100 for dropping a collision sphere (steel ball 7: abstract, right para page 3); 
a collision part 200 for generating a collision between the collision sphere (6 Fig) and a polymer specimen (abstract); and 
(a height-measuring part 300) for measuring a drop height (Ho) of the collision sphere and a maximum bounce height (H1) of the collision sphere bounced by a resilience after colliding with the polymer specimen (abstract).  
However, Kim does not teach a height-measuring part.  Kim does teach measuring height.
Al-Enezi teaches a height-measuring part (LVDT col 3 lines 15-20).
Therefore, it would have been obvious to people having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include length measuring sensor as taught by Al-Enezi for measuring length since length can be measured by alternate length sensors.

With respect to claim 17, Kim does not teach comprising a temperature controller 400 for controlling the temperature of the target polymer specimen.  
Al-Enezi teaches a temperature controller 400 for controlling the temperature of the target polymer specimen (col 2 lines 55-56).  
Therefore, it would have been obvious to people having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a temperature controller as taught by Al-Enezi  for rationale adjusting temperature.  Furthermore use of temperature controller is known to PHOSITA.

Allowable Subject Matter
Claim 1-15, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855